Case: 12-15384   Date Filed: 08/14/2013   Page: 1 of 2


                                                           [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                         ________________________

                               No. 12-15384
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 2:12-cr-00010-JES-DNF-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus


ERWIN PEREZ-GARCIA,
a.k.a. Victor Hugogomezcal,
a.k.a. Ovilmer Perez-Lopez,

                                                           Defendant-Appellant.

                        __________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (August 14, 2013)

Before CARNES, Chief Judge, BARKETT and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 12-15384     Date Filed: 08/14/2013   Page: 2 of 2


      Rosemary Cakmis, counsel for Erwin Perez-Garcia in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Perez-Garcia’s conviction and sentence are AFFIRMED.




                                         2